DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments
This communication is considered fully responsive to the amendment filed on 02/09/2022. Claims 3, 5, 6, 9, 10, 12-18, 20-22, and 24-30 have been amended. No new claim was added and no claim was canceled. Therefore, Claims 1-30 are pending.
Response to Arguments
Applicant’s arguments with respect to claims filed on 02/09/2022 have been considered
but they are not persuasive.
Regarding claim 1
The applicant’s arguments assert that the combination of Zhou et al. (US 20190357291,  henceforth “Zhou”) and in view of Matsumura et al. (US 20210315041, henceforth “Matsumura”) do not teach “generating a beam failure recovery request (BFRQ) indicating that a beam failure has occurred for the plurality of CCs in response to the detection of the beam failure for the subset of the one or more CCs of the plurality of CCs“, see Applicant’s remarks/arguments pages [8-10]. The examiner respectfully disagrees with that augment.
Zhou teaches a base station and a wireless device communicate with multiple component carriers (CCs). Different component carriers (CCs) may have different bandwidth and/or different subcarrier spacing as shown in FIG. 7B, see [0273]-[0274]. FIGS. 41, 43, 45, 47 show configurations of BWPs and corresponding sets of resources for radio link monitoring (RLM). The configuration parameters indicate on each of the one or more BWPs, a set of resources (e.g., RSs) for radio link monitoring (RLM). The set of resources is indicated by a set of resource indexes (e.g., RS1, RS2, etc.). The set of resources may be referred to as RLM RSs. The set of resources may comprise a subset of one or more SS/PBCH blocks and/or a subset of one or more CSI-RS resources, see [0555]-[0557]. FIGS. 42, 44, 46, 48 show embodiments for performing radio link monitoring on active BWP/BWPs. FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). The configuration parameters may comprise one or more beam failure recovery (BFR) configuration parameters for each of the one or more BWPs. The one or more BFR configuration parameters comprise a set of one or more RS resource configurations for each BWP of the one or more BWPs. Each set of RS resource configurations comprise one or more RSs for a corresponding BWP of the one or more BWPs. A first set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for the first BWP. The wireless device measures a downlink radio link quality of one or more first beams associated with the one or more RSs for the first BWP for beam failure detection (BFD) and/or BFR, see [0632]-[0635]. FIG. 59 shows a method for determining a beam failure. At step 5902, a wireless device may receive one or more RRC messages from a base station. The one or more RRC message may comprise configuration parameters of a cell. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. Activating the two or more BWPs at step 5904 comprises at least one of: activating a first BWP of the two or more BWPs at a first slot; and/or monitoring a first PDCCH of the first BWP based on activating the first BWP. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]-[0701].  At step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure, see [0700]. At step 5912, the wireless device  initiates a beam failure recovery (BFR) procedure, see [0700]. So, a beam failure occurs for the plurality of BWPs in response to the detection of the beam failure for the subset of the one or more BWPs of the plurality of BWPs.
Matsumura teaches as shown in FIG. 1, a diagram showing an embodiment of a beam recovery procedure. The RS measured in step S101 is referred to as a Beam Failure Detection RS (BFD-RS). In step S102, the UE detects a beam failure. In step S103, for beam recovery, the UE starts a search for a new candidate beam to be newly used for communication. In step S104, the UE that has determined the new candidate beam transmits a beam recovery request (Beam Failure Recovery Request (BFRQ)). The beam recovery request may be referred to as a beam recovery request signal, a beam failure recovery request signal, or the like, see [0037]-[0054]. FIGS. 4, 5 are diagrams showing embodiments of BFRQ transmission. FIG. 4 shows a case where CC #0 is a PCell, and CCs #1 to #3 are SCells. In this case, if a BF occurs in one of CC #1 to CC #3, the UE controls to transmit a BFRQ using the PUCCH of CC #0, see [0093]. FIG. 5 shows a case where CC #0 is a PCell, and CCs #1 to #3 are SCells, see [0103]. The BFR procedure is performed on each cell (or CC). The BFR procedure may be performed in units of bandwidth parts (BWPs), see [0160]. So, a beam failure occurs for a cell in response to the detection of the beam failure for the subset of the one or more CCs of the plurality of CCs. The combination of Zhou et al. (US 20190357291) and  Matsumura et al. (US 20210315041) teach the above limitations. 
As the combination of Zhou et al. (US 20190357291) and  Matsumura et al. (US 20210315041) teach all the claim limitations of claim 1, claim 1 is rejected. 
 	Regarding claim 16, the claim contain similar features as recited in claim 1, thus is rejected for the same reason as stated above.
Regarding claims 2-10, and 17-25, these claims depend from claim 1, and 16 respectively, thus are rejected for the same reason stated above for claim 1.
Regarding claim 11
The applicant’s arguments assert that the combination of Zhou et al. (US 20190357291,  henceforth “Zhou”) and in view of Matsumura et al. (US 20210315041, henceforth “Matsumura”) do not teach “performing beam failure recovery operations for the plurality of CCs in response to the indication that the beam failure has occurred for the subset of the one or more CCs of the plurality of CCs”, see Applicant’s remarks/arguments pages [10-12]. The examiner respectfully disagrees with that augment.
Zhou teaches as shown in FIG, 52, the wireless device 5202 initiates a beam failure recovery request (BFRQ) transmission of the random access procedure based on identifying the first RS of the first BWP. The BFRQ transmission may comprise sending (e.g., transmitting) at least one preamble via the at least one PRACH resource for the random access procedure of the first BWP, see [0644]. FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). The configuration parameters may comprise one or more beam failure recovery (BFR) configuration parameters for each of the one or more BWPs. The one or more BFR configuration parameters comprise a set of one or more RS resource configurations for each BWP of the one or more BWPs. Each set of RS resource configurations comprise one or more RSs for a corresponding BWP of the one or more BWPs. A first set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for the first BWP. The wireless device measures a downlink radio link quality of one or more first beams associated with the one or more RSs for the first BWP for beam failure detection (BFD) and/or BFR, see [0632]-[0635]. FIG. 59, at step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure. At step 5912, the wireless device  initiates a beam failure recovery (BFR) procedure, see [0700].  FIG. 57 shows an embodiment configuration of two or more active BWPs and corresponding sets of resources for BFD. BFD is performed on a selected active BWP. A wireless device 5702 may perform BFD on the selected active BWP using reduced power consumption. The wireless device 5702 may use reduced power consumption by determining (e.g., selecting) the selected active BWP from two or more active BWPs and/or performing a beam failure recovery operation on the selected active BWP of the two or more active BWPs. A base station 5704 may send (e.g., transmit), to the wireless device 5702, one or more messages and/or data packets. The wireless device 5702 may receive the one or more messages and/or data packets. The one or more messages and/or data packets may comprise configuration parameters of a cell 5706, see [0683]. The configuration parameters may indicate the cell 5706 comprises one or more BWPs. The configuration parameters may indicate a set of resources (e.g., RSs) on at least one BWP of the one or more BWPs for a beam failure recovery operation, [0684]. The wireless device 5702 performs a BFR operation on the active BWP  , see [0695]. So, performing beam failure recovery operations for the plurality of BWPs in response to the indication that the beam failure has occurred for the subset of the one or more BWPs of the plurality of BWPs.
Matsumura  teaches as shown FIG. 1, a diagram showing an embodiment of a beam recovery procedure. The RS measured in step S101 is referred to as a Beam Failure Detection RS (BFD-RS). In step S102, the UE detects a beam failure. In step S103, for beam recovery, the UE starts a search for a new candidate beam to be newly used for communication. In step S104, the UE that has determined the new candidate beam transmits a beam recovery request (Beam Failure Recovery Request (BFRQ)). The beam recovery request may be referred to as a beam recovery request signal, a beam failure recovery request signal, or the like. In step S105, the base station that has detected the BFRQ transmits a response signal to the BFRQ from the UE. In step S106, the UE may transmit a message indicating that beam reconfiguration has been completed to the base station. A beam recovery success (BR success) may represent a case where step S106 has been reached, see [0037]-[0054]. FIGS. 4, 5 are diagrams showing embodiments of BFRQ transmission. FIG. 4 shows a case where CC #0 is a PCell, and CCs #1 to #3 are SCells. In this case, if a BF occurs in one of CC #1 to CC #3, the UE controls to transmit a BFRQ using the PUCCH of CC #0, see [0093]. FIG. 5 shows a case where CC #0 is a PCell, and CCs #1 to #3 are SCells, see [0103]. If a BF has occurred in a cell in a configuration using multiple cells (see, for example, FIGS. 2 and 3), the UE performs a BFR procedure. In the BFR procedure, the UE that has transmitted a BFRQ receives a BFRQ response (BFRQR) corresponding to a response signal to the BFRQ. The UE receives the BFRQ response in a given cell configured in advance or the cell in which the BF has occurred (or a cell in which the BFRQ has been transmitted), see [0148]. The BFR procedure is performed on each cell (or CC). The BFR procedure may be performed in units of bandwidth parts (BWPs), see [0160]. So, performing beam failure recovery operations for a cell in response to the indication that the beam failure has occurred for the subset of the one or more CCs of the plurality of CCs. The combination of Zhou et al. (US 20190357291) and  Matsumura et al. (US 20210315041) teach the above limitations. 
As the combination of Zhou et al. (US 20190357291) and  Matsumura et al. (US 20210315041) teach all the claim limitations of claim 11, claim 11 is rejected. 
Regarding claim 26, the claim contain similar features as recited in claim 11, thus is rejected for the same reason as stated above.
Regarding claims 12-15, and 27-30, these claims depend from claim 11, and 26 respectively, thus are rejected for the same reason stated above for claim 11.
Therefore, the applicant’s arguments overall are deemed unpersuasive, and the previous
rejections are hereby maintained for the original claims and updated for the amended claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9, 11, 13, 16,  18, 19, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20190357291,  henceforth “Zhou”) and in view of Matsumura et al. (US 20210315041, henceforth “Matsumura”).
 Examiner’s note: in what follows, references are drawn to Zhou unless otherwise mentioned.
Regarding claim 1, Zhou teaches a method for wireless communication by a user-equipment (UE) (FIGS. 1, 51, 59), comprising:
 monitoring one or more reference signals for beam failure detection for a plurality of component carriers (CCs) (A base station and a wireless device communicate with multiple component carriers (CCs). Different component carriers (CCs) may have different bandwidth and/or different subcarrier spacing as shown in FIG. 7B, see [0273]-[0274]. FIGS. 41, 43, 45, 47 show configurations of BWPs and corresponding sets of resources for radio link monitoring (RLM). The configuration parameters indicate on each of the one or more BWPs, a set of resources (e.g., RSs) for radio link monitoring (RLM). The set of resources is indicated by a set of resource indexes (e.g., RS1, RS2, etc.). The set of resources may be referred to as RLM RSs. The set of resources may comprise a subset of one or more SS/PBCH blocks and/or a subset of one or more CSI-RS resources, see [0555]-[0557]. FIGS. 42, 44, 46, 48 show embodiments for performing radio link monitoring on active BWP/BWPs. FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). The configuration parameters may comprise one or more beam failure recovery (BFR) configuration parameters for each of the one or more BWPs. The one or more BFR configuration parameters comprise a set of one or more RS resource configurations for each BWP of the one or more BWPs. Each set of RS resource configurations comprise one or more RSs for a corresponding BWP of the one or more BWPs. A first set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for the first BWP. The wireless device measures a downlink radio link quality of one or more first beams associated with the one or more RSs for the first BWP for beam failure detection (BFD) and/or BFR, see [0632]-[0635]. FIG. 59 shows a method for determining a beam failure. At step 5902, a wireless device may receive one or more RRC messages from a base station. The one or more RRC message may comprise configuration parameters of a cell. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. Activating the two or more BWPs at step 5904 comprises at least one of: activating a first BWP of the two or more BWPs at a first slot; and/or monitoring a first PDCCH of the first BWP based on activating the first BWP. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]-[0701]. Examiner’s note: The BFR procedure is performed in units of bandwidth parts (BWPs). However, the BFR procedure may be performed in units CC, see reference of Matsumoto.); 
detecting a beam failure for a subset of one or more CCs of the plurality of CCs based on the one or more reference signals (FIG. 59 at step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure, see [0700].); 
generating a beam failure recovery request (BFRQ) indicating that a beam failure has occurred for the plurality of CCs in response to the detection of the beam failure for the subset of the one or more CCs of the plurality of CCs (FIG. 59 at step 5912, the wireless device  initiates a beam failure recovery (BFR) procedure, see [0700]. FIG. 60 shows a method for a wireless device determining a beam failure. Depending on the conditions met, the wireless device performs BFD on the two or more active BWPs according to step 6008 or 6012 or 6016, see [0707]-[0720].); and 
(FIG, 52, the wireless device 5202 initiates a beam failure recovery request (BFRQ) transmission of the random access procedure based on identifying the first RS of the first BWP. The BFRQ transmission may comprise sending (e.g., transmitting) at least one preamble via the at least one PRACH resource for the random access procedure of the first BWP, see [0644].  The missing/crossed out limitations will be discussed in view of Matsumura.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) transmitting the BFRQ. However, in an analogous art, Matsumura discloses the missing/crossed limitations comprising: (1) transmitting the BFRQ (FIG. 1 is a diagram showing an embodiment of a beam recovery procedure. The RS measured in step S101 is referred to as a Beam Failure Detection RS (BFD-RS). In step S102, the UE detects a beam failure. In step S103, for beam recovery, the UE starts a search for a new candidate beam to be newly used for communication. In step S104, the UE that has determined the new candidate beam transmits a beam recovery request (Beam Failure Recovery Request (BFRQ)). The beam recovery request may be referred to as a beam recovery request signal, a beam failure recovery request signal, or the like, see [0037]-[0054]. FIGS. 4, 5 are diagrams showing embodiments of BFRQ transmission. FIG. 4 shows a case where CC #0 is a PCell, and CCs #1 to #3 are SCells. In this case, if a BF occurs in one of CC #1 to CC #3, the UE controls to transmit a BFRQ using the PUCCH of CC #0, see [0093]. FIG. 5 shows a case where CC #0 is a PCell, and CCs #1 to #3 are SCells, see [0103]. The BFR procedure is performed on each cell (or CC). The BFR procedure may be performed in units of bandwidth parts (BWPs), see [0160].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Matsumura in order to make a more effective method by properly controlling communication even when a BFR procedure is performed in multiple cells, see (Matsumura, [0011].).
Regarding claim 16, Zhou teaches an apparatus for wireless communication by a user-equipment (UE ) (FIGS. 1, 51, 59), comprising: 
a memory (FIG. 61 ROM 6102, RAM 6103, Removable media 6104, hardwire drive 6105, see [0721].): 
one or more processors coupled to the memory, the memory comprising instructions executable by the one or more processors to cause the apparatus to (FIG. 61 Processor 6101. Instructions may also be stored in an attached (or internal) hard drive 6105. The computing device 6100 may also include a security processor (not shown), which may execute instructions of one or more computer programs to monitor the processes executing on the processor 6101 and any process that requests access to any hardware and/or software components of the computing device 6100, see [0721].): 
monitor one or more reference signals for beam failure detection for a plurality of component carriers (CCs) (A base station and a wireless device communicate with multiple component carriers (CCs). Different component carriers (CCs) may have different bandwidth and/or different subcarrier spacing as shown in FIG. 7B, see [0273]-[0274]. FIGS. 41, 43, 45, 47 show configurations of BWPs and corresponding sets of resources for radio link monitoring (RLM). The configuration parameters indicate on each of the one or more BWPs, a set of resources (e.g., RSs) for radio link monitoring (RLM). The set of resources is indicated by a set of resource indexes (e.g., RS1, RS2, etc.). The set of resources may be referred to as RLM RSs. The set of resources may comprise a subset of one or more SS/PBCH blocks and/or a subset of one or more CSI-RS resources, see [0555]-[0557]. FIGS. 42, 44, 46, 48 show embodiments for performing radio link monitoring on active BWP/BWPs. FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). The configuration parameters may comprise one or more beam failure recovery (BFR) configuration parameters for each of the one or more BWPs. The one or more BFR configuration parameters comprise a set of one or more RS resource configurations for each BWP of the one or more BWPs. Each set of RS resource configurations comprise one or more RSs for a corresponding BWP of the one or more BWPs. A first set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for the first BWP. The wireless device measures a downlink radio link quality of one or more first beams associated with the one or more RSs for the first BWP for beam failure detection (BFD) and/or BFR, see [0632]-[0635]. FIG. 59 shows a method for determining a beam failure. At step 5902, a wireless device may receive one or more RRC messages from a base station. The one or more RRC message may comprise configuration parameters of a cell. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. Activating the two or more BWPs at step 5904 comprises at least one of: activating a first BWP of the two or more BWPs at a first slot; and/or monitoring a first PDCCH of the first BWP based on activating the first BWP. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]-[0701].); 
detect a beam failure for a subset of one or more CCs of the plurality of CCs based on the one or more reference signals (FIG. 59 at step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure, see [0700].); 
generate a beam failure recovery request (BFRQ) indicating that a beam failure has occurred for the plurality of CCs in response to the detection of the beam failure for the subset of the one or more CCs of the plurality of CCs (FIG. 59 at step 5912, the wireless device  initiates a beam failure recovery (BFR) procedure, see [0700]. FIG. 60 shows a method for a wireless device determining a beam failure. Depending on the conditions met, the wireless device performs BFD on the two or more active BWPs according to step 6008 or 6012 or 6016, see [0707]-[0720].); 
(FIG, 52, the wireless device 5202 initiates a beam failure recovery request (BFRQ) transmission of the random access procedure based on identifying the first RS of the first BWP. The BFRQ transmission may comprise sending (e.g., transmitting) at least one preamble via the at least one PRACH resource for the random access procedure of the first BWP, see [0644]. The missing/crossed out limitations will be discussed in view of Matsumura.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) transmit the BFRQ. However, in an analogous art, Matsumura discloses the missing/crossed limitations comprising: (1) transmitting the BFRQ (FIG. 1 is a diagram showing an embodiment of a beam recovery procedure. The RS measured in step S101 is referred to as a Beam Failure Detection RS (BFD-RS). In step S102, the UE detects a beam failure. In step S103, for beam recovery, the UE starts a search for a new candidate beam to be newly used for communication. In step S104, the UE that has determined the new candidate beam transmits a beam recovery request (Beam Failure Recovery Request (BFRQ)). The beam recovery request may be referred to as a beam recovery request signal, a beam failure recovery request signal, or the like, see [0037]-[0054]. FIGS. 4, 5 are diagrams showing embodiments of BFRQ transmission. FIG. 4 shows a case where CC #0 is a PCell, and CCs #1 to #3 are SCells. In this case, if a BF occurs in one of CC #1 to CC #3, the UE controls to transmit a BFRQ using the PUCCH of CC #0, see [0093]. FIG. 5 shows a case where CC #0 is a PCell, and CCs #1 to #3 are SCells, see [0103]. The BFR procedure is performed on each cell (or CC). The BFR procedure may be performed in units of bandwidth parts (BWPs), see [0160].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Matsumura in order to make a more effective method by properly controlling communication even when a BFR procedure is performed in multiple cells, see (Matsumura, [0011].).
Regarding claim 11, Zhou teaches a method for wireless communication, comprising: 
(FIG, 52, the wireless device 5202 initiates a beam failure recovery request (BFRQ) transmission of the random access procedure based on identifying the first RS of the first BWP. The BFRQ transmission may comprise sending (e.g., transmitting) at least one preamble via the at least one PRACH resource for the random access procedure of the first BWP, see [0644]. FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). The configuration parameters may comprise one or more beam failure recovery (BFR) configuration parameters for each of the one or more BWPs. The one or more BFR configuration parameters comprise a set of one or more RS resource configurations for each BWP of the one or more BWPs. Each set of RS resource configurations comprise one or more RSs for a corresponding BWP of the one or more BWPs. A first set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for the first BWP. The wireless device measures a downlink radio link quality of one or more first beams associated with the one or more RSs for the first BWP for beam failure detection (BFD) and/or BFR, see [0632]-[0635]. FIG. 59, at step 5910, the wireless device detects a beam failure, see [0700]. The missing/crossed out limitations will be discussed in view of Matsumura.); and 
performing beam failure recovery operations for the plurality of CCs in response to the indication that the beam failure has occurred for the subset of the one or more CCs of the plurality of CCs (FIG. 57 shows an embodiment configuration of two or more active BWPs and corresponding sets of resources for BFD. BFD is performed on a selected active BWP. A wireless device 5702 may perform BFD on the selected active BWP using reduced power consumption. The wireless device 5702 may use reduced power consumption by determining (e.g., selecting) the selected active BWP from two or more active BWPs and/or performing a beam failure recovery operation on the selected active BWP of the two or more active BWPs. A base station 5704 may send (e.g., transmit), to the wireless device 5702, one or more messages and/or data packets. The wireless device 5702 may receive the one or more messages and/or data packets. The one or more messages and/or data packets may comprise configuration parameters of a cell 5706, see [0683]. The configuration parameters may indicate the cell 5706 comprises one or more BWPs. The configuration parameters may indicate a set of resources (e.g., RSs) on at least one BWP of the one or more BWPs for a beam failure recovery operation, [0684]. The wireless device 5702 performs a BFR operation on the active BWP (e.g., the active BWP determined (e.g., selected) from the two or more active BWPs), see [0695].).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) receiving a beam failure recovery request (BFRQ) indicating that a beam failure has occurred for a subset of one or more component carriers (CCs) of a plurality of CCs. However, in an analogous art, Matsumura discloses the missing/crossed limitations comprising: (1) receiving a beam failure recovery request (BFRQ) indicating that a beam failure has occurred for a subset of one or more component carriers (CCs) of a plurality of CCs (FIG. 1 is a diagram showing an embodiment of a beam recovery procedure. The RS measured in step S101 is referred to as a Beam Failure Detection RS (BFD-RS). In step S102, the UE detects a beam failure. In step S103, for beam recovery, the UE starts a search for a new candidate beam to be newly used for communication. In step S104, the UE that has determined the new candidate beam transmits a beam recovery request (Beam Failure Recovery Request (BFRQ)). The beam recovery request may be referred to as a beam recovery request signal, a beam failure recovery request signal, or the like. In step S105, the base station that has detected the BFRQ transmits a response signal to the BFRQ from the UE. In step S106, the UE may transmit a message indicating that beam reconfiguration has been completed to the base station. A beam recovery success (BR success) may represent a case where step S106 has been reached, see [0037]-[0054]. FIGS. 4, 5 are diagrams showing embodiments of BFRQ transmission. If a BF has occurred in a cell in a configuration using multiple cells (see, for example, FIGS. 2 and 3), the UE performs a BFR procedure. In the BFR procedure, the UE that has transmitted a BFRQ receives a BFRQ response (BFRQR) corresponding to a response signal to the BFRQ. The UE receives the BFRQ response in a given cell configured in advance or the cell in which the BF has occurred (or a cell in which the BFRQ has been transmitted), see [0148]. The BFR procedure is performed on each cell (or CC). The BFR procedure may be performed in units of bandwidth parts (BWPs), see [0160].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Matsumura in order to make a more effective method by properly controlling communication even when a BFR procedure is performed in multiple cells, see (Matsumura, [0011].).
Regarding claim 26, Zhou teaches an apparatus for wireless communication (FIG. 3), comprising: 
a memory (FIG. 3 item 322); and
one or more processors coupled to the memory, the memory comprising instructions executable by the one or more processors to cause the apparatus to (FIG. 3, the base station 1, 120A, may comprise at least one communication interface 320A (e.g., a wireless modem, an antenna, a wired modem, and/or the like), at least one processor 321A, and at least one set of program code instructions 323A that may be stored in non-transitory memory 322A and executable by the at least one processor 321A, see [0232].): 
(FIG, 52, the wireless device 5202 initiates a beam failure recovery request (BFRQ) transmission of the random access procedure based on identifying the first RS of the first BWP. The BFRQ transmission may comprise sending (e.g., transmitting) at least one preamble via the at least one PRACH resource for the random access procedure of the first BWP, see [0644]. FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). The configuration parameters may comprise one or more beam failure recovery (BFR) configuration parameters for each of the one or more BWPs. The one or more BFR configuration parameters comprise a set of one or more RS resource configurations for each BWP of the one or more BWPs. Each set of RS resource configurations comprise one or more RSs for a corresponding BWP of the one or more BWPs. A first set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for the first BWP. The wireless device measures a downlink radio link quality of one or more first beams associated with the one or more RSs for the first BWP for beam failure detection (BFD) and/or BFR, see [0632]-[0635]. FIG. 59, at step 5910, the wireless device detects a beam failure, see [0700]. The missing/crossed out limitations will be discussed in view of Matsumura.); and 
perform beam failure recovery operations for the plurality of CCs in response to the indication that the beam failure has occurred for the subset of the one or more CCs of the plurality of CCs (FIG. 57 shows an embodiment configuration of two or more active BWPs and corresponding sets of resources for BFD. BFD is performed on a selected active BWP. A wireless device 5702 may perform BFD on the selected active BWP using reduced power consumption. The wireless device 5702 may use reduced power consumption by determining (e.g., selecting) the selected active BWP from two or more active BWPs and/or performing a beam failure recovery operation on the selected active BWP of the two or more active BWPs. A base station 5704 may send (e.g., transmit), to the wireless device 5702, one or more messages and/or data packets. The wireless device 5702 may receive the one or more messages and/or data packets. The one or more messages and/or data packets may comprise configuration parameters of a cell 5706, see [0683]. The configuration parameters may indicate the cell 5706 comprises one or more BWPs. The configuration parameters may indicate a set of resources (e.g., RSs) on at least one BWP of the one or more BWPs for a beam failure recovery operation, [0684]. The wireless device 5702 performs a BFR operation on the active BWP (e.g., the active BWP determined (e.g., selected) from the two or more active BWPs), see [0695].).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) receive a beam failure recovery request (BFRQ) indicating that a beam failure has occurred for a subset of one or more component carriers (CCs) of a plurality of CCs. However, in an analogous art, Matsumura discloses the missing/crossed limitations comprising: (1) receive a beam failure recovery request (BFRQ) indicating that a beam failure has occurred for a subset of one or more component carriers (CCs) of a plurality of CCs (FIG. 1 is a diagram showing an embodiment of a beam recovery procedure. The RS measured in step S101 is referred to as a Beam Failure Detection RS (BFD-RS). In step S102, the UE detects a beam failure. In step S103, for beam recovery, the UE starts a search for a new candidate beam to be newly used for communication. In step S104, the UE that has determined the new candidate beam transmits a beam recovery request (Beam Failure Recovery Request (BFRQ)). The beam recovery request may be referred to as a beam recovery request signal, a beam failure recovery request signal, or the like. In step S105, the base station that has detected the BFRQ transmits a response signal to the BFRQ from the UE. In step S106, the UE may transmit a message indicating that beam reconfiguration has been completed to the base station. A beam recovery success (BR success) may represent a case where step S106 has been reached, see [0037]-[0054]. FIGS. 4, 5 are diagrams showing embodiments of BFRQ transmission. If a BF has occurred in a cell in a configuration using multiple cells (see, for example, FIGS. 2 and 3), the UE performs a BFR procedure. In the BFR procedure, the UE that has transmitted a BFRQ receives a BFRQ response (BFRQR) corresponding to a response signal to the BFRQ. The UE receives the BFRQ response in a given cell configured in advance or the cell in which the BF has occurred (or a cell in which the BFRQ has been transmitted), see [0148]. The BFR procedure is performed on each cell (or CC). The BFR procedure may be performed in units of bandwidth parts (BWPs), see [0160].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Matsumura in order to make a more effective method by properly controlling communication even when a BFR procedure is performed in multiple cells, see (Matsumura, [0011].).
Regarding claim 3, Zhou and Matsumura  teach all the claim limitations of claim 1 above; and Zhou further teaches wherein the same reference signal of the one or more reference signals is configured for each of the plurality of CCs, the beam failure being detected for a CC of the plurality of CCs based on the reference signal (A base station and a wireless device communicate with multiple component carriers (CCs). Different component carriers (CCs) may have different bandwidth and/or different subcarrier spacing, see [0273]. FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). The configuration parameters may comprise one or more beam failure recovery (BFR) configuration parameters, for example, for each of the one or more BWPs. The one or more BFR configuration parameters may comprise a set of one or more RS resource configurations for each BWP of the one or more BWPs. Each set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for a corresponding BWP of the one or more BWPs. A first set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for the first BWP. The wireless device measures a downlink radio link quality of one or more first beams associated with the one or more RSs for the first BWP for beam failure detection (BFD) and/or BFR, see [0632]-[0635].).
Regarding claim 13, Zhou and Matsumura  teach all the claim limitations of claim 11 above; and Zhou further teaches further comprising transmitting one or more reference signals for detection of the beam failure, wherein a same reference signal of the one or more reference signals is configured for each of the plurality of CCs (A base station and a wireless device communicate with multiple component carriers (CCs). Different component carriers (CCs) may have different bandwidth and/or different subcarrier spacing, see [0273]. FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). The configuration parameters may comprise one or more beam failure recovery (BFR) configuration parameters, for example, for each of the one or more BWPs. The one or more BFR configuration parameters may comprise a set of one or more RS resource configurations for each BWP of the one or more BWPs. Each set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for a corresponding BWP of the one or more BWPs. A first set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for the first BWP. The wireless device measures a downlink radio link quality of one or more first beams associated with the one or more RSs for the first BWP for beam failure detection (BFD) and/or BFR, see [0632]-[0635].).
Regarding claim 18, Zhou and Matsumura  teach all the claim limitations of claim 16 above; and Zhou further teaches wherein the same reference signal of the one or more reference signals is configured for each of the plurality of CCs, the beam failure being detected for a CC of the plurality of CCs based on the reference signal (A base station and a wireless device communicate with multiple component carriers (CCs). Different component carriers (CCs) may have different bandwidth and/or different subcarrier spacing, see [0273]. FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). The configuration parameters may comprise one or more beam failure recovery (BFR) configuration parameters, for example, for each of the one or more BWPs. The one or more BFR configuration parameters may comprise a set of one or more RS resource configurations for each BWP of the one or more BWPs. Each set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for a corresponding BWP of the one or more BWPs. A first set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for the first BWP. The wireless device measures a downlink radio link quality of one or more first beams associated with the one or more RSs for the first BWP for beam failure detection (BFD) and/or BFR, see [0632]-[0635].).
Regarding claim 28, Zhou and Matsumura  teach all the claim limitations of claim 26 above; and Zhou further teaches wherein the memory further comprises instructions executable by the one or more processors to cause the apparatus to transmit one or more reference signals for detection of the beam failure, wherein the same reference signal of the one or more reference signals is configured for each of the plurality of CCs (FIG. 3, the base station 1, 120A, may comprise at least one communication interface 320A (e.g., a wireless modem, an antenna, a wired modem, and/or the like), at least one processor 321A, and at least one set of program code instructions 323A that may be stored in non-transitory memory 322A and executable by the at least one processor 321A., see [0232]. A base station and a wireless device communicate with multiple component carriers (CCs). Different component carriers (CCs) may have different bandwidth and/or different subcarrier spacing, see [0273]. FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). The configuration parameters may comprise one or more beam failure recovery (BFR) configuration parameters, for example, for each of the one or more BWPs. The one or more BFR configuration parameters may comprise a set of one or more RS resource configurations for each BWP of the one or more BWPs. Each set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for a corresponding BWP of the one or more BWPs. A first set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for the first BWP. The wireless device measures a downlink radio link quality of one or more first beams associated with the one or more RSs for the first BWP for beam failure detection (BFD) and/or BFR, see [0632]-[0635].).
Regarding claim 4, Zhou and Matsumura  teach all the claim limitations of claim 1 above; and Zhou further teaches wherein the beam failure is detected based on the one or more reference signals configured for a single one of the plurality of CCs (FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). The configuration parameters may comprise one or more beam failure recovery (BFR) configuration parameters for each of the one or more BWPs. The one or more BFR configuration parameters comprise a set of one or more RS resource configurations for each BWP of the one or more BWPs. Each set of RS resource configurations comprise one or more RSs for a corresponding BWP of the one or more BWPs. A first set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for the first BWP. The wireless device measures a downlink radio link quality of one or more first beams associated with the one or more RSs for the first BWP for beam failure detection (BFD) and/or BFR, see [0632]-[0635].).
Regarding claim 19, Zhou and Matsumura  teach all the claim limitations of claim 16 above; and Zhou further teaches wherein the beam failure is detected based on the one or more reference signals configured for a single one of the plurality of CCs (FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). The configuration parameters may comprise one or more beam failure recovery (BFR) configuration parameters for each of the one or more BWPs. The one or more BFR configuration parameters comprise a set of one or more RS resource configurations for each BWP of the one or more BWPs. Each set of RS resource configurations comprise one or more RSs for a corresponding BWP of the one or more BWPs. A first set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for the first BWP. The wireless device measures a downlink radio link quality of one or more first beams associated with the one or more RSs for the first BWP for beam failure detection (BFD) and/or BFR, see [0632]-[0635].).
Regarding claim 9, Zhou and Matsumura  teach all the claim limitations of claim 1 above; and Zhou further teaches wherein the plurality of CCs is a subset of configured CCs for the UE (A base station and a wireless device communicate with multiple component carriers (CCs). Different component carriers (CCs) may have different bandwidth and/or different subcarrier spacing, see [0273]. FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). The configuration parameters may comprise one or more beam failure recovery (BFR) configuration parameters, for example, for each of the one or more BWPs. The one or more BFR configuration parameters may comprise a set of one or more RS resource configurations for each BWP of the one or more BWPs. Each set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for a corresponding BWP of the one or more BWPs. A first set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for the first BWP, see [0632]-[0635].), and 
wherein the BFRQ indicates that a beam failure has occurred for the plurality of CCs if the beam failure is detected for a CC that is part of the plurality of CCs (FIG. 51,  the wireless device measures a downlink radio link quality of one or more first beams associated with the one or more RSs for the first BWP for beam failure detection (BFD) and/or BFR, see [0632]-[0635]. FIG. 59, at step 5906, the wireless device selects at least one active BWP from the multiple BWPS. At step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure, see [0699]-[0700].).
Regarding claim 24, Zhou and Matsumura  teach all the claim limitations of claim 16 above; and Zhou further teaches wherein the plurality of CCs is a subset of configured CCs for the UE (A base station and a wireless device communicate with multiple component carriers (CCs). Different component carriers (CCs) may have different bandwidth and/or different subcarrier spacing, see [0273]. FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). The configuration parameters may comprise one or more beam failure recovery (BFR) configuration parameters, for example, for each of the one or more BWPs. The one or more BFR configuration parameters may comprise a set of one or more RS resource configurations for each BWP of the one or more BWPs. Each set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for a corresponding BWP of the one or more BWPs. A first set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for the first BWP, see [0632]-[0635].), and 
wherein the BFRQ indicates that a beam failure has occurred for the plurality of CCs if the beam failure is detected for a CC that is part of the plurality of CCs  (FIG. 51,  the wireless device measures a downlink radio link quality of one or more first beams associated with the one or more RSs for the first BWP for beam failure detection (BFD) and/or BFR, see [0632]-[0635]. FIG. 59, at step 5906, the wireless device selects at least one active BWP from the multiple BWPS. At step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure, see [0699]-[0700].).
Claims 2, 12, 17, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20190357291,  henceforth “Zhou”) in view of Matsumura et al. (US 20210315041, henceforth “Matsumura”) and further in view of Huang et al. (US 20200007292, henceforth “Huang”).
Regarding claim 2, Zhou and Matsumura  teach all the claim limitations of claim 1 above; and Zhou further teaches wherein (A cell, comprising a downlink carrier and optionally an uplink carrier, is assigned a physical cell ID and/or a cell index. A carrier (downlink and/or uplink) is belong to one cell. The cell ID and/or cell index may identify the downlink carrier and/or uplink carrier of the cell. A cell ID may be determined using a synchronization signal transmitted via a downlink carrier. A cell index may be determined using RRC messages. A first physical cell ID for a first downlink carrier may indicate that the first physical cell ID is for a cell comprising the first downlink carrier, see [0234]. The one or more second parameters may comprise BWP-specific parameters. The configuration parameters may further indicate at least one of: an initial active DL BWP, of the plurality of DL BWPs, identified by a first BWP ID and/or a default DL BWP, of the plurality of DL BWPs, identified by a second BWP ID, see [0405]. The missing/crossed out limitations will be discussed in view of Huang.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the plurality of CCs comprises a group of CCs sharing a same cell group ID. However, in an analogous art, Huang discloses the missing/crossed limitations comprising: (1) the plurality of CCs comprises a group of CCs sharing a same cell group ID (An ID of the serving cell group to which the BWP/CC belongs is reported, see [0188].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Huang in order to make a more effective method by reducing pilot resource overheads and signaling overheads of beam management, see (Huang, [0006].).
Regarding claim 12, Zhou and Matsumura  teach all the claim limitations of claim 11 above; and Zhou further teaches  wherein (A cell, comprising a downlink carrier and optionally an uplink carrier, is assigned a physical cell ID and/or a cell index. A carrier (downlink and/or uplink) is belong to one cell. The cell ID and/or cell index may identify the downlink carrier and/or uplink carrier of the cell. A cell ID may be determined using a synchronization signal transmitted via a downlink carrier. A cell index may be determined using RRC messages. A first physical cell ID for a first downlink carrier may indicate that the first physical cell ID is for a cell comprising the first downlink carrier, see [0234]. The one or more second parameters may comprise BWP-specific parameters. The configuration parameters may further indicate at least one of: an initial active DL BWP, of the plurality of DL BWPs, identified by a first BWP ID and/or a default DL BWP, of the plurality of DL BWPs, identified by a second BWP ID, see [0405]. The missing/crossed out limitations will be discussed in view of Huang.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the plurality of CCs comprises a group of CCs sharing a same cell group ID. However, in an analogous art, Huang discloses the missing/crossed limitations comprising: (1) the plurality of CCs comprises a group of CCs sharing a same cell group ID (An ID of the serving cell group to which the BWP/CC belongs is reported, see [0188].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Huang in order to make a more effective method by reducing pilot resource overheads and signaling overheads of beam management, see (Huang, [0006].).
Regarding claim 17, Zhou and Matsumura  teach all the claim limitations of claim 16 above; and Zhou further teaches wherein (A cell, comprising a downlink carrier and optionally an uplink carrier, is assigned a physical cell ID and/or a cell index. A carrier (downlink and/or uplink) is belong to one cell. The cell ID and/or cell index may identify the downlink carrier and/or uplink carrier of the cell. A cell ID may be determined using a synchronization signal transmitted via a downlink carrier. A cell index may be determined using RRC messages. A first physical cell ID for a first downlink carrier may indicate that the first physical cell ID is for a cell comprising the first downlink carrier, see [0234]. The one or more second parameters may comprise BWP-specific parameters. The configuration parameters may further indicate at least one of: an initial active DL BWP, of the plurality of DL BWPs, identified by a first BWP ID and/or a default DL BWP, of the plurality of DL BWPs, identified by a second BWP ID, see [0405]. The missing/crossed out limitations will be discussed in view of Huang.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the plurality of CCs comprises a group of CCs sharing a same cell group ID. However, in an analogous art, Huang discloses the missing/crossed limitations comprising: (1) the plurality of CCs comprises a group of CCs sharing a same cell group ID (An ID of the serving cell group to which the BWP/CC belongs is reported, see [0188].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Huang in order to make a more effective method by reducing pilot resource overheads and signaling overheads of beam management, see (Huang, [0006].).
Regarding claim 27, Zhou and Matsumura  teach all the claim limitations of claim 26 above; and Zhou further teaches wherein the plurality of CCs comprises a group of CCs sharing a same cell group ID (A cell, comprising a downlink carrier and optionally an uplink carrier, is assigned a physical cell ID and/or a cell index. A carrier (downlink and/or uplink) is belong to one cell. The cell ID and/or cell index may identify the downlink carrier and/or uplink carrier of the cell. A cell ID may be determined using a synchronization signal transmitted via a downlink carrier. A cell index may be determined using RRC messages. A first physical cell ID for a first downlink carrier may indicate that the first physical cell ID is for a cell comprising the first downlink carrier, see [0234]. The one or more second parameters may comprise BWP-specific parameters. The configuration parameters may further indicate at least one of: an initial active DL BWP, of the plurality of DL BWPs, identified by a first BWP ID and/or a default DL BWP, of the plurality of DL BWPs, identified by a second BWP ID, see [0405]. The missing/crossed out limitations will be discussed in view of Huang.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the plurality of CCs comprises a group of CCs sharing a same cell group ID. However, in an analogous art, Huang discloses the missing/crossed limitations comprising: (1) the plurality of CCs comprises a group of CCs sharing a same cell group ID (An ID of the serving cell group to which the BWP/CC belongs is reported, see [0188].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Huang in order to make a more effective method by reducing pilot resource overheads and signaling overheads of beam management, see (Huang, [0006].).
Claims 5, 6, 14, 15, 20, 21, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20190357291,  henceforth “Zhou”) in view of Matsumura et al. (US 20210315041, henceforth “Matsumura”) and further in view of Davydov et al. (US 20190239245, henceforth “Davydov”).
Regarding claim 5, Zhou and Matsumura  teach all the claim limitations of claim 1 above; and Zhou further teaches wherein The missing/crossed out limitations will be discussed in view of Davydov.), and 
wherein the BFRQ indicates that the beam failure has occurred for the group of CCs in response to the detection of the beam failure for a CC of the plurality of CCs (FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). The configuration parameters may comprise one or more beam failure recovery (BFR) configuration parameters, for example, for each of the one or more BWPs. The one or more BFR configuration parameters may comprise a set of one or more RS resource configurations for each BWP of the one or more BWPs. Each set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for a corresponding BWP of the one or more BWPs. A first set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for the first BWP. The wireless device measures a downlink radio link quality of one or more first beams associated with the one or more RSs for the first BWP for beam failure detection (BFD) and/or BFR, see [0632]-[0635]. FIG. 59 shows a method for determining a beam failure. At step 5902, a wireless device may receive one or more RRC messages from a base station. The one or more RRC message may comprise configuration parameters of a cell. The cell may comprise one or more BWPs. Each BWP of the one or more BWPs may be indicated by a BWP-specific index. Each BWP of the one or more BWPs may be associated with one or more RSs, for example, for a BFR operation. The BFR operation may comprise at least one of a BFI indication, BFD, BFR request transmission, and/or BFR request response reception. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS. At step 5908, the wireless device performs beam failure detection on at least one active BWP, detects a beam failure at step 5910, and initiate a beam failure recovery procedure , see [0699]-[0700].).
 As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the plurality of CCs comprises a group of CCs associated with the same quasi-co location (QCL) property. However, in an analogous art, Davydov discloses the missing/crossed limitations comprising: (1) the plurality of CCs comprises a group of CCs associated with the same quasi-co location (QCL) property (The BWPs or CCs or bands share the same QCL group index when the BWPs or CCs or bands share the same antenna, see [0033].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Davydov in order to make a more effective method by making implementation simpler when some BWPs or CCs share the same antenna, see (Davydov, [0006].).
Regarding claim 14, Zhou and Matsumura  teach all the claim limitations of claim 11 above; and Zhou further teaches further (The missing/crossed out limitations will be discussed in view of Davydov.), 
wherein performing the beam failure recovery operations for the plurality of CCs is in response to the determination (FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). The configuration parameters may comprise one or more beam failure recovery (BFR) configuration parameters, for example, for each of the one or more BWPs. The one or more BFR configuration parameters may comprise a set of one or more RS resource configurations for each BWP of the one or more BWPs. Each set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for a corresponding BWP of the one or more BWPs. A first set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for the first BWP. The wireless device measures a downlink radio link quality of one or more first beams associated with the one or more RSs for the first BWP for beam failure detection (BFD) and/or BFR, see [0632]-[0635]. FIG. 59 shows a method for determining a beam failure. At step 5902, a wireless device may receive one or more RRC messages from a base station. The one or more RRC message may comprise configuration parameters of a cell. The cell may comprise one or more BWPs. Each BWP of the one or more BWPs may be indicated by a BWP-specific index. Each BWP of the one or more BWPs may be associated with one or more RSs, for example, for a BFR operation. The BFR operation may comprise at least one of a BFI indication, BFD, BFR request transmission, and/or BFR request response reception. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS. At step 5908, the wireless device performs beam failure detection on at least one active BWP, detects a beam failure at step 5910, and initiate a beam failure recovery procedure , see [0699]-[0700].).
 As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) comprising determining that the plurality of CCs are associated with a same quasi-co location (QCL) property. However, in an analogous art, Davydov discloses the missing/crossed limitations comprising: (1) comprising determining that the plurality of CCs are associated with a same quasi-co location (QCL) property (The BWPs or CCs or bands share the same QCL group index when the BWPs or CCs or bands share the same antenna, see [0033].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Davydov in order to make a more effective method by making implementation simpler when some BWPs or CCs share the same antenna, see (Davydov, [0006].).
Regarding claim 20, Zhou and Matsumura  teach all the claim limitations of claim 16 above; and Zhou further teaches wherein (The missing/crossed out limitations will be discussed in view of Davydov.), and 
wherein the BFRQ indicates that the beam failure has occurred for the group of CCs in response to the detection of the beam failure for a CC of the plurality of CCs (FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). The configuration parameters may comprise one or more beam failure recovery (BFR) configuration parameters, for example, for each of the one or more BWPs. The one or more BFR configuration parameters may comprise a set of one or more RS resource configurations for each BWP of the one or more BWPs. Each set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for a corresponding BWP of the one or more BWPs. A first set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for the first BWP. The wireless device measures a downlink radio link quality of one or more first beams associated with the one or more RSs for the first BWP for beam failure detection (BFD) and/or BFR, see [0632]-[0635]. FIG. 59 shows a method for determining a beam failure. At step 5902, a wireless device may receive one or more RRC messages from a base station. The one or more RRC message may comprise configuration parameters of a cell. The cell may comprise one or more BWPs. Each BWP of the one or more BWPs may be indicated by a BWP-specific index. Each BWP of the one or more BWPs may be associated with one or more RSs, for example, for a BFR operation. The BFR operation may comprise at least one of a BFI indication, BFD, BFR request transmission, and/or BFR request response reception. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS. At step 5908, the wireless device performs beam failure detection on at least one active BWP, detects a beam failure at step 5910, and initiate a beam failure recovery procedure , see [0699]-[0700].).
 As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the plurality of CCs comprises a group of CCs associated with a same quasi-co location (QCL) property. However, in an analogous art, Davydov discloses the missing/crossed limitations comprising: (1) the plurality of CCs comprises a group of CCs associated with a same quasi-co location (QCL) property (The BWPs or CCs or bands share the same QCL group index when the BWPs or CCs or bands share the same antenna, see [0033].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Davydov in order to make a more effective method by making implementation simpler when some BWPs or CCs share the same antenna, see (Davydov, [0006].).
Regarding claim 29, Zhou and Matsumura  teach all the claim limitations of claim 26 above; and Zhou further teaches  wherein the memory further comprises instructions executable by the one or more processors cause the apparatus to (FIG. 3, the base station 1, 120A, may comprise at least one communication interface 320A (e.g., a wireless modem, an antenna, a wired modem, and/or the like), at least one processor 321A, and at least one set of program code instructions 323A that may be stored in non-transitory memory 322A and executable by the at least one processor 321A, see [0232]. The missing/crossed out limitations will be discussed in view of Davydov.), 
wherein performing the beam failure recovery operations for the plurality of CCs is in response to the determination (FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). The configuration parameters may comprise one or more beam failure recovery (BFR) configuration parameters, for example, for each of the one or more BWPs. The one or more BFR configuration parameters may comprise a set of one or more RS resource configurations for each BWP of the one or more BWPs. Each set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for a corresponding BWP of the one or more BWPs. A first set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS and/or SS blocks) for the first BWP. The wireless device measures a downlink radio link quality of one or more first beams associated with the one or more RSs for the first BWP for beam failure detection (BFD) and/or BFR, see [0632]-[0635]. FIG. 59 shows a method for determining a beam failure. At step 5902, a wireless device may receive one or more RRC messages from a base station. The one or more RRC message may comprise configuration parameters of a cell. The cell may comprise one or more BWPs. Each BWP of the one or more BWPs may be indicated by a BWP-specific index. Each BWP of the one or more BWPs may be associated with one or more RSs, for example, for a BFR operation. The BFR operation may comprise at least one of a BFI indication, BFD, BFR request transmission, and/or BFR request response reception. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS. At step 5908, the wireless device performs beam failure detection on at least one active BWP, detects a beam failure at step 5910, and initiate a beam failure recovery procedure , see [0699]-[0700].).
 As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) determine that the plurality of CCs are associated with the same quasi-co location (QCL) property. However, in an analogous art, Davydov discloses the missing/crossed limitations comprising: (1) determine that the plurality of CCs are associated with the same quasi-co location (QCL) property (QCL) property (The BWPs or CCs or bands share the same QCL group index when the BWPs or CCs or bands share the same antenna, see [0033].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Davydov in order to make a more effective method by making implementation simpler when some BWPs or CCs share the same antenna, see (Davydov, [0006].).
Regarding claim 6, Zhou and Matsumura  teach all the claim limitations of claim 5 above; and Zhou further teaches wherein (The missing/crossed out limitations will be discussed in view of Davydov.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the group of CCs being associated with the same QCL property comprises the group of CCs being associated with a same beam. However, in an analogous art, Davydov discloses the missing/crossed limitations comprising: (1) the group of CCs being associated with the same QCL property comprises the group of CCs being associated with a same beam (The BWPs or CCs or bands share the same QCL group index when the BWPs or CCs or bands share the same antenna, see [0033]. Some BWPs or CCs share the same antenna and therefore share the same beam, see [0031]).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Davydov in order to make a more effective method by my making implementation simpler when some BWPs or CCs share the same antenna, see (Davydov, [0006].).
Regarding claim 15, Zhou and Matsumura  teach all the claim limitations of claim 14 above; and Zhou further teaches wherein (The missing/crossed out limitations will be discussed in view of Davydov.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the plurality of CCs being associated with the same QCL property comprises the plurality of CCs being associated with a same beam. However, in an analogous art, Davydov discloses the missing/crossed limitations comprising: (1) the plurality of CCs being associated with the same QCL property comprises the plurality of CCs being associated with a same beam (The BWPs or CCs or bands share the same QCL group index when the BWPs or CCs or bands share the same antenna, see [0033]. Some BWPs or CCs share the same antenna and therefore share the same beam, see [0031]).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Davydov in order to make a more effective method by my making implementation simpler when some BWPs or CCs share the same antenna, see (Davydov, [0006].).
Regarding claim 21, Zhou and Matsumura  teach all the claim limitations of claim 20 above; and Zhou further teaches wherein (The missing/crossed out limitations will be discussed in view of Davydov.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the group of CCs being associated with the same QCL property comprises the group of CCs being associated with a same beam. However, in an analogous art, Davydov discloses the missing/crossed limitations comprising: (1) the group of CCs being associated with the same QCL property comprises the group of CCs being associated with a same beam (The BWPs or CCs or bands share the same QCL group index when the BWPs or CCs or bands share the same antenna, see [0033]. Some BWPs or CCs share the same antenna and therefore share the same beam, see [0031]).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Davydov in order to make a more effective method by my making implementation simpler when some BWPs or CCs share the same antenna, see (Davydov, [0006].).
Regarding claim 30, Zhou and Matsumura  teach all the claim limitations of claim 29 above; and Zhou further teaches wherein (The missing/crossed out limitations will be discussed in view of Davydov.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the plurality of CCs being associated with the same QCL property comprises the plurality of CCs being associated with a same beam. However, in an analogous art, Davydov discloses the missing/crossed limitations comprising: (1) the plurality of CCs being associated with the same QCL property comprises the plurality of CCs being associated with a same beam (The BWPs or CCs or bands share the same QCL group index when the BWPs or CCs or bands share the same antenna, see [0033]. Some BWPs or CCs share the same antenna and therefore share the same beam, see [0031]).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Davydov in order to make a more effective method by my making implementation simpler when some BWPs or CCs share the same antenna, see (Davydov, [0006].).
Claims 7, 8, 10, 22, 23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20190357291,  henceforth “Zhou”) in view of Matsumura et al. (US 20210315041, henceforth “Matsumura”) and further in view of Yang (US 20210014022, henceforth “Yang”).
Regarding claim 7, Zhou and Matsumura  teach all the claim limitations of claim 1 above; and Zhou further teaches wherein (The wireless device is configured with control resource sets (e.g., CORESETs) for every type of common search space and/or for wireless device-specific search space, for example, for a DL BWP in a set of DL BWPs on a primary cell, see [0392].  The wireless device 5202 may start monitoring for a BFR response of a base station based on sending the at least one preamble in the first slot, for example, in a second slot. Monitoring for the BFR response may comprise monitoring at least one second PDCCH, for example, in one or more CORESETs associated with the first BWP, see [0645]. The wireless device 5302 may monitor at least one PDCCH of the first BWP. At least one first RS (e.g., a DM-RS) of the at least one PDCCH may be associated with the one or more first RSs (e.g., QCL-ed), see [0660]. The missing/crossed out limitations will be discussed in view of Yang.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) a plurality of control resource sets (CORESETs) are configured for the plurality of CCs, the method further comprising determining which CORESETs of the plurality of CORESETs have distinct quasi-co location (QCL) properties, and wherein the one or more reference signals are monitored for the CORESETs having distinct QCL properties, the BFRQ indicating that the beam failure has occurred for the plurality of CCs in response to the detection of the beam failure for the CORESETs having the distinct QCL properties. However, in an analogous art, Yang discloses the missing/crossed limitations comprising: (1) a plurality of control resource sets (CORESETs) are configured for the plurality of CCs, the method further comprising determining which CORESETs of the plurality of CORESETs have distinct quasi-co location (QCL) properties, and wherein the one or more reference signals are monitored for the CORESETs having distinct QCL properties, the BFRQ indicating that the beam failure has occurred for the plurality of CCs in response to the detection of the beam failure for the CORESETs having the distinct QCL properties (FIG. 1 is a schematic flowchart of a method for determining a Beam Failure Detection Reference Signal (BFD RS) resource. In this embodiment of this disclosure, the user-side device may determine a BFD RS resource according to a TCI state of a CORESET when no BFD RS resource used for BFD RS measurement is configured, allowing the user-side device to perform beam failure detection and beam failure recovery. In this embodiment, the RS set includes at least one RS index and a QCL type corresponding to the RS index, see [0039]-[0047]. In a specific implementation, the specified QCL type includes: a type D, that is, type D, and from Table 1 and Table 2, the CSI-RS resource index 2 is determined as the BFD RS resource index, and then the BFD RS resource is determined based on the BFD RS resource index, see [0049]-[0050].  In one embodiment, the TCI state of the CORESET includes: a TCI state of a CORESET of a current BWP of a current cell. Specifically, the network-side device uses RRC signaling to configure and indicate a TCI state of a CORESET for each CORESET of the current BWP of the current cell where the UE is located. The TCI state indicator of the CORESET is used to listen to a QCL parameter of a PDCCH on the CORESET, and all PDCCHs transmitted on the CORESET have the same TCI state, see [0056]-[0057]. FIG.2 Step 206: Detect, based on the BFD RS resource and the QCL parameter of the BFD RS resource, whether any beam failure event has occurred on a current BWP of a current cell, see [0066]. Step 210: Send a beam failure recovery request to a network-side device based on a found candidate beam, so as to perform beam failure recovery., see [0070]. This technique is used for configuring a plurality of control resource sets (CORESETs) for the plurality of CCs, the method further comprising determining which CORESETs of the plurality of CORESETs have distinct quasi-co location (QCL) properties, and wherein the one or more reference signals are monitored for the CORESETs having distinct QCL properties, the BFRQ indicating that the beam failure has occurred for the plurality of CCs in response to the detection of the beam failure for the CORESETs having the distinct QCL properties.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Yang in order to make a more effective method by reducing latency required for the user-side device to resume data transmission and improving data transmission performance of a communications system, see (Yang, [0006].).
Regarding claim 8, Zhou and Matsumura  teach all the claim limitations of claim 7 above; and Zhou further teaches wherein the QCL properties comprise spatial QCL properties (A wireless device may be configured to use the same OFDM symbols for the downlink CSI-RS 522 and the Control Resource Set (CORESET), for example, if the downlink CSI-RS 522 and the CORESET are spatially quasi co-located and resource elements associated with the downlink CSI-RS 522 are the outside of PRBs configured for the CORESET. A wireless device may be configured to use the same OFDM symbols for downlink CSI-RS 522 and SS/PBCH blocks, for example, if the downlink CSI-RS 522 and SS/PBCH blocks are spatially quasi co-located and resource elements associated with the downlink CSI-RS 522 are outside of the PRBs configured for the SS/PBCH blocks, see [0268]. A base station may indicate spatial QCL parameters between DL RS antenna port(s) and DM-RS antenna port(s) of a DL data channel, for example, for reception of a unicast DL data channel, see [0285].).
Regarding claim 10, Zhou and Matsumura  teach all the claim limitations of claim 9 above; and Zhou further teaches wherein (The wireless device is configured with control resource sets (e.g., CORESETs) for every type of common search space and/or for wireless device-specific search space, for example, for a DL BWP in a set of DL BWPs on a primary cell, see [0392].  The wireless device 5202 may start monitoring for a BFR response of a base station based on sending the at least one preamble in the first slot, for example, in a second slot. Monitoring for the BFR response may comprise monitoring at least one second PDCCH, for example, in one or more CORESETs associated with the first BWP, see [0645]. The wireless device 5302 may monitor at least one PDCCH of the first BWP. At least one first RS (e.g., a DM-RS) of the at least one PDCCH may be associated with the one or more first RSs (e.g., QCL-ed), see [0660]. The missing/crossed out limitations will be discussed in view of Yang.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) a plurality of control resource sets (CORESETs) are configured for the plurality of CCs, the method further comprising determining which CORESETs of the plurality of CORESETs have distinct quasi-co location (QCL) properties, and wherein the one or more reference signals are monitored for the CORESETs having distinct QCL properties, the BFRQ indicating that the beam failure has occurred for the plurality of CCs in response to the detection of the beam failure for the CORESETs having the distinct QCL properties. However, in an analogous art, Yang discloses the missing/crossed limitations comprising: (1) a plurality of control resource sets (CORESETs) are configured for the plurality of CCs, the method further comprising determining which CORESETs of the plurality of CORESETs have distinct quasi-co location (QCL) properties, and wherein the one or more reference signals are monitored for the CORESETs having distinct QCL properties, the BFRQ indicating that the beam failure has occurred for the plurality of CCs in response to the detection of the beam failure for the CORESETs having the distinct QCL properties (FIG. 1 is a schematic flowchart of a method for determining a Beam Failure Detection Reference Signal (BFD RS) resource. In this embodiment of this disclosure, the user-side device may determine a BFD RS resource according to a TCI state of a CORESET when no BFD RS resource used for BFD RS measurement is configured, allowing the user-side device to perform beam failure detection and beam failure recovery. In this embodiment, the RS set includes at least one RS index and a QCL type corresponding to the RS index, see [0039]-[0047]. In a specific implementation, the specified QCL type includes: a type D, that is, type D, and from Table 1 and Table 2, the CSI-RS resource index 2 is determined as the BFD RS resource index, and then the BFD RS resource is determined based on the BFD RS resource index, see [0049]-[0050].  In one embodiment, the TCI state of the CORESET includes: a TCI state of a CORESET of a current BWP of a current cell. Specifically, the network-side device uses RRC signaling to configure and indicate a TCI state of a CORESET for each CORESET of the current BWP of the current cell where the UE is located. The TCI state indicator of the CORESET is used to listen to a QCL parameter of a PDCCH on the CORESET, and all PDCCHs transmitted on the CORESET have the same TCI state, see [0056]-[0057]. FIG.2 Step 206: Detect, based on the BFD RS resource and the QCL parameter of the BFD RS resource, whether any beam failure event has occurred on a current BWP of a current cell, see [0066]. Step 210: Send a beam failure recovery request to a network-side device based on a found candidate beam, so as to perform beam failure recovery., see [0070]. This technique is used for configuring a plurality of CORESETs for the configured CCs for the UE, the method further comprising determining which CORESETs of the plurality of CORESETs have distinct QCL properties, and wherein the BFRQ indicates that the beam failure has occurred for all the configured CCs for the UE if the beam failure is detected for the CORESETs having distinct QCL properties).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Yang in order to make a more effective method by reducing latency required for the user-side device to resume data transmission and improving data transmission performance of a communications system, see (Yang, [0006].).
Regarding claim 22, Zhou and Matsumura  teach all the claim limitations of claim 16 above; and Zhou further teaches wherein a plurality of control resource sets (CORESETs) are configured for the plurality of CCs, the memory further comprising instructions executable by the one or more processors cause the apparatus to(FIG. 61, the computing device 6100 may also include a security processor (not shown), which may execute instructions of one or more computer programs to monitor the processes executing on the processor 6101 and any process that requests access to any hardware and/or software components of the computing device 6100 (e.g., ROM 6102, RAM 6103, the removable media 6104, the hard drive 6105, the device controller 6107, a network interface 6109, a GPS 6111, a Bluetooth interface 6112, a WiFi interface 6113, etc.), see [0721].The wireless device is configured with control resource sets (e.g., CORESETs) for every type of common search space and/or for wireless device-specific search space, for example, for a DL BWP in a set of DL BWPs on a primary cell, see [0392].  The wireless device 5202 may start monitoring for a BFR response of a base station based on sending the at least one preamble in the first slot, for example, in a second slot. Monitoring for the BFR response may comprise monitoring at least one second PDCCH, for example, in one or more CORESETs associated with the first BWP, see [0645]. The wireless device 5302 may monitor at least one PDCCH of the first BWP. At least one first RS (e.g., a DM-RS) of the at least one PDCCH may be associated with the one or more first RSs (e.g., QCL-ed), see [0660]. The missing/crossed out limitations will be discussed in view of Yang.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) determine which CORESETs of the plurality of CORESETs have distinct quasi-co location (QCL) properties, and wherein the one or more reference signals are monitored for the CORESETs having distinct QCL properties, the BFRQ indicating that the beam failure has occurred for the plurality of CCs in response to the detection of the beam failure for the CORESETs having the distinct QCL properties. However, in an analogous art, Yang discloses the missing/crossed limitations comprising: (1) determine which CORESETs of the plurality of CORESETs have distinct quasi-co location (QCL) properties, and wherein the one or more reference signals are monitored for the CORESETs having distinct QCL properties, the BFRQ indicating that the beam failure has occurred for the plurality of CCs in response to the detection of the beam failure for the CORESETs having the distinct QCL properties (FIG. 1 is a schematic flowchart of a method for determining a Beam Failure Detection Reference Signal (BFD RS) resource. In this embodiment of this disclosure, the user-side device may determine a BFD RS resource according to a TCI state of a CORESET when no BFD RS resource used for BFD RS measurement is configured, allowing the user-side device to perform beam failure detection and beam failure recovery. In this embodiment, the RS set includes at least one RS index and a QCL type corresponding to the RS index, see [0039]-[0047]. In a specific implementation, the specified QCL type includes: a type D, that is, type D, and from Table 1 and Table 2, the CSI-RS resource index 2 is determined as the BFD RS resource index, and then the BFD RS resource is determined based on the BFD RS resource index, see [0049]-[0050].  In one embodiment, the TCI state of the CORESET includes: a TCI state of a CORESET of a current BWP of a current cell. Specifically, the network-side device uses RRC signaling to configure and indicate a TCI state of a CORESET for each CORESET of the current BWP of the current cell where the UE is located. The TCI state indicator of the CORESET is used to listen to a QCL parameter of a PDCCH on the CORESET, and all PDCCHs transmitted on the CORESET have the same TCI state, see [0056]-[0057]. FIG.2 Step 206: Detect, based on the BFD RS resource and the QCL parameter of the BFD RS resource, whether any beam failure event has occurred on a current BWP of a current cell, see [0066]. Step 210: Send a beam failure recovery request to a network-side device based on a found candidate beam, so as to perform beam failure recovery., see [0070]. This technique is used to determine which CORESETs of the plurality of CORESETs have distinct quasi-co location (QCL) properties, and wherein the one or more reference signals are monitored for the CORESETs having distinct QCL properties, the BFRQ indicating that the beam failure has occurred for the plurality of CCs in response to the detection of the beam failure for the CORESETs having the distinct QCL properties.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Yang in order to make a more effective method by reducing latency required for the user-side device to resume data transmission and improving data transmission performance of a communications system, see (Yang, [0006].).
Regarding claim 23, Zhou and Matsumura  teach all the claim limitations of claim 22 above; and Zhou further teaches wherein the QCL properties comprise spatial QCL properties (A wireless device may be configured to use the same OFDM symbols for the downlink CSI-RS 522 and the Control Resource Set (CORESET), for example, if the downlink CSI-RS 522 and the CORESET are spatially quasi co-located and resource elements associated with the downlink CSI-RS 522 are the outside of PRBs configured for the CORESET. A wireless device may be configured to use the same OFDM symbols for downlink CSI-RS 522 and SS/PBCH blocks, for example, if the downlink CSI-RS 522 and SS/PBCH blocks are spatially quasi co-located and resource elements associated with the downlink CSI-RS 522 are outside of the PRBs configured for the SS/PBCH blocks, see [0268]. A base station may indicate spatial QCL parameters between DL RS antenna port(s) and DM-RS antenna port(s) of a DL data channel, for example, for reception of a unicast DL data channel, see [0285].).
`Regarding claim 25, Zhou and Matsumura  teach all the claim limitations of claim 24 above; and Zhou further teaches  wherein a plurality of control resource sets (CORESETs) are configured for the configured CCs for the UE, the memory further comprising instructions executable by the one or more processors to cause the apparatus to (FIG. 61, the computing device 6100 may also include a security processor (not shown), which may execute instructions of one or more computer programs to monitor the processes executing on the processor 6101 and any process that requests access to any hardware and/or software components of the computing device 6100 (e.g., ROM 6102, RAM 6103, the removable media 6104, the hard drive 6105, the device controller 6107, a network interface 6109, a GPS 6111, a Bluetooth interface 6112, a WiFi interface 6113, etc.), see [0721]. The wireless device is configured with control resource sets (e.g., CORESETs) for every type of common search space and/or for wireless device-specific search space, for example, for a DL BWP in a set of DL BWPs on a primary cell, see [0392].  The wireless device 5202 may start monitoring for a BFR response of a base station based on sending the at least one preamble in the first slot, for example, in a second slot. Monitoring for the BFR response may comprise monitoring at least one second PDCCH, for example, in one or more CORESETs associated with the first BWP, see [0645]. The wireless device 5302 may monitor at least one PDCCH of the first BWP. At least one first RS (e.g., a DM-RS) of the at least one PDCCH may be associated with the one or more first RSs (e.g., QCL-ed), see [0660]. The missing/crossed out limitations will be discussed in view of Yang.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) determine which CORESETs of the plurality of CORESETs have distinct QCL properties, and wherein the BFRQ indicates that the beam failure has occurred for all the configured CCs for the UE if the beam failure is detected for the CORESETs having distinct QCL properties. However, in an analogous art, Yang discloses the missing/crossed limitations comprising: (1) determine which CORESETs of the plurality of CORESETs have distinct QCL properties, and wherein the BFRQ indicates that the beam failure has occurred for all the configured CCs for the UE if the beam failure is detected for the CORESETs having distinct QCL properties (FIG. 1 is a schematic flowchart of a method for determining a Beam Failure Detection Reference Signal (BFD RS) resource. In this embodiment of this disclosure, the user-side device may determine a BFD RS resource according to a TCI state of a CORESET when no BFD RS resource used for BFD RS measurement is configured, allowing the user-side device to perform beam failure detection and beam failure recovery. In this embodiment, the RS set includes at least one RS index and a QCL type corresponding to the RS index, see [0039]-[0047]. In a specific implementation, the specified QCL type includes: a type D, that is, type D, and from Table 1 and Table 2, the CSI-RS resource index 2 is determined as the BFD RS resource index, and then the BFD RS resource is determined based on the BFD RS resource index, see [0049]-[0050].  In one embodiment, the TCI state of the CORESET includes: a TCI state of a CORESET of a current BWP of a current cell. Specifically, the network-side device uses RRC signaling to configure and indicate a TCI state of a CORESET for each CORESET of the current BWP of the current cell where the UE is located. The TCI state indicator of the CORESET is used to listen to a QCL parameter of a PDCCH on the CORESET, and all PDCCHs transmitted on the CORESET have the same TCI state, see [0056]-[0057]. FIG.2 Step 206: Detect, based on the BFD RS resource and the QCL parameter of the BFD RS resource, whether any beam failure event has occurred on a current BWP of a current cell, see [0066]. Step 210: Send a beam failure recovery request to a network-side device based on a found candidate beam, so as to perform beam failure recovery., see [0070]. This technique is used to determine which CORESETs of the plurality of CORESETs have distinct quasi-co location (QCL) properties, and wherein the one or more reference signals are monitored for the CORESETs having distinct QCL properties, the BFRQ indicating that the beam failure has occurred for the plurality of CCs in response to the detection of the beam failure for the CORESETs having the distinct QCL properties.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Yang in order to make a more effective method by reducing latency required for the user-side device to resume data transmission and improving data transmission performance of a communications system, see (Yang, [0006].).
                              Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411   

/GARY MUI/Primary Examiner, Art Unit 2464